Citation Nr: 9918977
Decision Date: 07/12/99	Archive Date: 09/09/99

DOCKET NO. 96-30 565               DATE JUL 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for residuals of a cerebral
concussion.

2. Entitlement to service connection for residuals of dysentery.

3. Entitlement to a rating higher than 20 percent for residuals of
a left shoulder injury.

4. Entitlement to a compensable rating for residuals of an anal
fissure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from December 1943 to
November 1967.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a February 17, 1995, rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of
Veterans Affairs (VA) which, among other determinations, denied
service connection for the residuals of a cerebral concussion and
dysentery and granted service connection for residuals of a left
shoulder injury and residuals of an anal fissure, both rated
noncompensable.

The issue involving the rating for the left shoulder is clearly
before the Board, but the issues involving the concussion,
dysentery, and anal fissure are in a more ambiguous procedural
status since they were not addressed by the veteran in his
substantive appeal, VA Form 9. The law provides that appellate
review is initiated by the filing of a notice of disagreement (NOD)
and completed by the filing of a substantive appeal, (VA Form 1-9
or Form 9 or equivalent) after the issuance of a statement of the
case. 38 U.S.C.A. 7105(a) (West 1991 & Supp. 1998); 38 C.F.R.
20.200 (1998). The substantive appeal must be filed within 60 days
after the date on which the agency of original jurisdiction mails
the statement of the case to the veteran, or within the remainder
of the one-year period from the date of mailing of the notification
of the determination being appealed, whichever period ends later.
38 U.S.C.A. 7105(d)(3) (West 1991 & Supp. 1998); 38 C.F.R,
20.302(b) (1998). An extension of time for filing a substantive
appeal may be granted on request for good cause shown but the
request for an extension must be made in writing before expiration
of the time limit for filing the substantive appeal. 38 C.F.R.
20.303 (1998). In the absence of a properly perfected appeal, the
Board is without jurisdiction to determine the merits of the case.
Roy v. Brown, 5 Vet. App. 554 (1993).

The record shows that following the February 1995 rating decision,
the RO mailed notification letters to the veteran on February 23,
1995, and February 27, 1995, which informed him of favorable
determinations taken on his claims with respect to

2 -

other issues but made no specific reference to the denial of
service connection for the cerebral concussion or dysentery or to
the rating assigned for the left shoulder. Received on February 21,
1996, was a NOD with respect to denial of the cerebral concussion
and dysentery claims and with the evaluations assigned for the left
shoulder and anal fissure. A statement of the case was issued on
May 14, 1996. A VA Form 9 received from the veteran on July 15,
1996, addressed the left shoulder issue only. A VA Form 646,
Statement of Accredited Representation in Appealed Case, dated
September 24, 1996, listed all four of the original appealed issues
as the issues on appeal. In response to a contention by the veteran
regarding the adequacy of a VA examination performed in January
1995 with respect to the left shoulder, a further VA examination
was performed in March 1997. The examination report was reviewed by
a rating board on January 12, 1999, and the rating for the left
shoulder was raised to 20 percent from May 12, 1994, the date of
the veteran's original claim for benefits. A supplemental statement
of the case was issued on January 13,1999; the cover letter advised
that the veteran would be given a period of 60 days in which to
respond.

Since the veteran has not filed a substantive appeal as to the
three of the four issues raised in his NOD, it is arguable that the
jurisdictional requirements set forth in the statute and
regulations are not satisfied and that the Board should dismiss the
appeals as to these issues pursuant to Roy, Id. It is relevant,
however, that the veteran was never given adequate notice of the
adverse determinations made as to these issues adjudicated by the
rating board. The February 23, 1995, letter advised that the claim
for compensation had been awarded but it did not identify the
specific determinations made regarding individual disabilities. The
February 27, 1995, letter noted that a noncompensable rating had
been assigned for an anal fistula but otherwise discussed only
issues not related to the present appeal. At some point the veteran
did acquire actual knowledge of the determinations made as to all
issues, as evidenced by his filing of a NOD that specifically
mentions four of them, but neither the date nor the manner by which
he acquired this information is shown in the file. In the absence
of documentation of proper notice, the record does not present an
adequate basis to establish the date from which the periods for the
filing of a substantive appeal should begin to run. In light of the
events that have

- 3 -

transpired in this case, the statutory and regulatory scheme which
provides the criteria for establishing the filing deadlines would
be frustrated if such period were deemed to have begun earlier than
February 21, 1996, the date of receipt of the NOD, the earliest
date from which it can be determined that the veteran had actual
notice of the action taken on his claim.

The veteran subsequently proceeded to file a substantive appeal as
to the shoulder disability on July 15, 1996, and the representative
filed a VA Form 1-646 dated in September 1996 citing all four
appealed issues. Given the procedural irregularities in this case,
the Form 1-646 may be accepted as the equivalent of a substantive
appeal as to the issues involving cerebral concussion, dysentery,
and an anal fissure. Both documents may be regarded as having been
timely filed in light of the relaxed deadlines which must be deemed
to apply in this case.

FINDINGS OF FACT

1. The record does not contain competent evidence to show that the
veteran has a current disability due to residuals of a cerebral
concussion during service.

2. The record does not contain competent evidence that the veteran
has a current disability due to residuals of dysentery in service.

3. Residuals of a left shoulder injury in service consist of
degenerative changes, a tendency toward frequent subluxation of the
shoulder, tenderness to palpation over the acromioclavicular joint,
and limitation of motion of the left arm.

4. Residuals of the left shoulder injury in service do not result
in limitation of motion to a position 25 degrees from the side of
the body or in ankylosis of the scapulohumeral articulation.

5. The veteran underwent surgery in service for an anal fissure.

4 -

6. The veteran does not have any current residuals of the anal
fissure surgery in service.

CONCLUSIONS OF LAW

1. The claim of service connection for residuals of a cerebral
concussion is not well grounded. 38 U.S.C.A. 1110, 1131, 5107(a),
7104 (West 1991 & Supp. 1998); 38 C.F.R. 3.303(b) (1998).

2. The claim of service connection for residuals of dysentery is
not well grounded. 38 U.S.C.A.  1110, 1131, 5107(a), 7104 (West
1991 & Supp. 1998); 38 C.F.R. 3.303(b) (1998).

3. A rating higher than 20 percent for residuals of a left shoulder
injury is not warranted. 38 U.S.C.A. 1155, 5107(a), 7104 (West 1991
& Supp. 1998); 38 C.F.R. 4.71a, Codes 5200, 5201, 5202, 5203
(1998).

4. A compensable rating for residuals of an anal fissure is not
warranted. 38 U.S.C.A. 1155,5107(a), 7104 (West 1991 & Supp. 1998);
38 C.F.R. 4.114, Codes 7332, 7335, 7336 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection issues

Factual Background. Service department medical records show that no
relevant complaints or findings were reported on a December 1943
service entrance examination. The veteran was admitted to a
military hospital on July 17, 1951, for treatment of a brain
concussion received when he landed on his head after a parachute
jump. The findings at admission included pain over the C-3 vertebra
and diffuse headache. Examination was negative except for
tenderness over C-3. He

5 -

was admitted to the hospital for observation. On July 21, 1951, he
was free of symptoms and was discharged to duty with a profile
prohibiting strenuous exertion. Subsequent service medical records,
including the reports of examinations for reenlistment and
retirement, refer to occasional headaches, none of which were
attributed to a prior concussion. On the retirement examination in
July 1967, the veteran reported a history of headaches. The
examining physician noted that there were no sequelae of the 1951
concussion. Tension headaches were noted.

Service medical records show that in June 1965, the veteran
complained of having had diarrhea for approximately 14 days.
Medication was prescribed and the veteran was instructed to return
that evening if there was no improvement. There was no subsequent
medical entry pertaining to diarrhea. On the report of examination
in July 1967 for retirement from service, it was noted that the
veteran had had dysentery in the Dominican Republic, for which he
had been treated medically. The examining physician noted that
there were no sequelae of the episode.

The veteran filed his original claim for VA disability compensation
in May 1994, claiming therein that he had received a concussion in
1951 and had had a "stomach" disorder in 1965. Received in support
of that application, both from the veteran and from the service
department, were medical records from the Womack Army Hospital at
Fort Bragg, North Carolina, covering the period from January 1968
through August 1975. These records contain no reference to
manifestations considered to represent residuals of either a
cerebral concussion or dysentery.

The veteran underwent a VA examination in January 1995 in
connection with his compensation claim. On general medical
examination it was reported that he had had episodes of dysentery
in service but had "never required Atropine or serious medication."
No symptoms of dysentery or residuals of dysentery were reported on
the examination. The diagnoses included history of dysentery.

The January 1995 examination included a neuropsychiatric
examination wherein it was reported that in 1951, according to the
veteran, he had struck his head and had been unconscious for 12
hours or so. He related that he had had no problems since

- 6 -

then but had had headaches for about five years or so which were
relieved by Tylenol. He described no current symptoms regarding his
head. No abnormalities were reported on examination. The diagnosis
was history of cerebral concussion, no neurological sequelae.

Analysis--Cerebral Concussion. Service connection may be
established for disability which is shown to have been incurred in
or aggravated by active military service. 38 U.S.C.A. 1110
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998). If the
disability is not shown to have been chronic in service, continuity
of symptomatology after separation is required to support the
claim. 38 C.F.R. 3.303(b) (1998).

However, the preliminary requirement for establishing entitlement
to any VA benefit is that the applicant submit a claim which is
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991).
The United States Court of Veterans Appeals (Court) has defined a
well-grounded claim as "a plausible claim, one which is meritorious
on its own or capable of substantiation." Such a claim need not be
conclusive, but only plausible, to satisfy the initial burden of
5107. Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has held that, in general, a claim for service connection
is well grounded when three elements are satisfied by competent
evidence. Caluza v. Brown, 7 Vet. App. 498 (1995). First, there
must be competent medical evidence of a current disability (a
medical diagnosis). Rabideau v. Derwinski, 2 Vet. App. 141, 144
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) Second,
there must be evidence of an occurrence or aggravation of a disease
or injury incurred in service (lay or medical evidence). Cartwright
v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet.
App. 465 (1994). Third, there must be a nexus between the in-
service injury or disease and the current disability (medical
evidence or the legal presumption that certain disabilities
manifest within certain periods are related to service). Grottveit
v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359
(1995).

7 -

In the present case, the record confirms that the veteran received
a cerebral concussion in service as a result of an unsuccessful
parachute landing. He was hospitalized for several days until the
symptoms subsided. The service medical records describing these
events are sufficient to satisfy one element of the Caluza test for
establishing a well-grounded claim, namely, the requirement that an
injury or disease have been incurred in service. The remainder of
the medical evidence received in connection with the present claim
from the service department, the veteran, and VA examiners contains
no reference to any manifestations since the original injury which
might be regarded as brain concussion residuals. Both the
retirement examination and the VA examination specifically noted
the absence of sequelae. Without medical evidence of concussion
residuals, the current disability required to establish the first
of the three elements of the test to establish a well- grounded
claim is not present. The existence of a current disability is, in
fact, the comer stone of a claim for VA disability benefits. See
Degmetich v. Brown, 104 F. 3d 1328 (1998); Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141,
143 (1992). Likewise, there is no evidence demonstrating a nexus
between any current abnormal physical manifestation and the injury
in service.

The veteran's claim for service connection for residuals of a
cerebral concussion is therefore not well grounded. In the absence
of a well-grounded claim, the appeal must be denied. Edenfield v.
Brown, 8 Vet. App. 384 (1995). Although the RO did not specifically
cite the absence of a well-grounded claim as the basis for the
denial of service connection, this omission constitutes harmless
error. Meyer v. Brown, 9 Vet. App. 425 (1996). The RO's failure to
adjudicate the question of well groundedness did not result in
prejudice to the veteran; to the contrary, by adjudicating the
claims as if they were well grounded, the veteran received a
greater degree of consideration than would have been required for
a well-groundedness determination. Bernard v. Brown, 4 Vet. App.
384 (1993).

If the veteran is successful in the future in obtaining competent
evidence that would render the claim well grounded, such as medical
evidence showing a current

- 8 -

diagnosis of concussion residuals and an opinion linking such
residuals to the concussion injury in service, he may submit such
evidence to the RO for consideration, including a determination as
to whether it constitutes new and material evidence sufficient to
warrant reopening of the service connection claim. 38 U.S.C.A. 5108
(West 1991 & Supp. 1998); 38 C.F.R. 3.156(a) (1998). If it is
determined that the claim is reopened and is well grounded, the VA
will be required by statute to provide assistance in developing the
evidence to support such claim. 38 U.S.C.A. 5107(a) (West 1991 &
Supp. 1998); Elkins v. West, 12 Vet. App 209 (1998).

Analysis--Dysentery. In applying for VA compensation in 1994 the
veteran identified the condition at issue as a "stomach disorder"
rather than as dysentery. In reviewing the record, however, it is
apparent that dysentery was the disorder properly at issue,
considering that the episode in 1965 was identified as dysentery in
the retirement examination report and that the medical history
recorded at the January 1995 VA examination focused exclusively on
dysentery. The RO properly adjudicated the issue as dysentery
despite the characterization by the veteran, and the Board will
proceed accordingly.

Since service medical records confirm the veteran's allegation that
dysentery was present during service, the element of the Caluza
well-grounded claim test requiring manifestations in service has
been satisfied. However, the legal posture of the dysentery claim
is identical to that of the cerebral concussion claim. To establish
a well-grounded claim for service connection based on direct
incurrence of the disability in service, a current disability is
also required. See Brammer, Id.; Caluza, Id. The mere occurrence of
an injury or disease during service does not establish service
connection in the absence of medical corroboration of both the
current existence of residual pathology and a nexus of such
pathology to the episode in service.

In the absence of a well-grounded claim, the appeal for service
connection for residuals of dysentery must be denied. Edenfield,
Id. Again, if the veteran is able

9 -

to obtain evidence that he has a current disability related to
dysentery in service, he may submit such evidence to the RO and
petition for re opening of his claim.

II. Rating higher than 20 percent for Residuals of a Left Shoulder
injury

Background. Service connection was granted by a rating board in
February 1995 for the residuals of an injury to the left shoulder
received in 1961. The records from the Womack Hospital show
treatment for chronic shoulder pain.

The veteran underwent a VA examination in January 1995 in
connection with his claim for compensation for disability of the
left shoulder. On orthopedic evaluation, the veteran attributed the
injuries to parachute service. He complained of an intermittent
pain in the left shoulder. On examination, there was a full range
of motion of the shoulder with no pain. There was some localized
crepitation in the acromioclavicular joint. There was minimal
tenderness along the rotator cuff posteriorly. An X-ray showed a
sclerotic-appearing density involving the head of the left humerus
possibly secondary to a bone island. The visualized bony structures
were otherwise intact. The joint spaces were anatomical. The
diagnosis was left shoulder pain secondary to chronic rotator cuff
attrition with normal range of motion and nondisabling pain.

The veteran underwent a further VA examination of the left shoulder
in March 1997, at which time he related that since his parachute
jump in 1961 the left shoulder would tend to go out of the joint if
he lifted something weighing 20 pounds or more and would have to be
snapped back in. He claimed that this prevented activities such as
playing golf or raking the yard. He stated that in spite of these
limitations, his shoulder would still go out at least once per
month and sometimes as often as once per week. He complained of
definite limitation of motion of the shoulder. On examination it
was noted that the veteran was right- handed. There was no
tenderness of the left anterior bursa. The right anterior bursa was
slightly tender. Palpation of the acromioclavicular joint of the
left shoulder was slightly tender. Movement of the joint in
anterior elevation was limited to 117 degrees compared to 180
degrees on the right. Lateral abduction was limited to

- 10-

112 degrees by comparison to 155 degrees on the right. External
rotation was to 90 degrees and internal rotation was to 18 degrees.
There was no swelling or deformity. Subluxation was noted to occur
frequently. X-rays showed minimal degenerative changes. The
diagnosis was residuals of injury to the left shoulder with marked
limitation of motion and a tendency for subluxation at least once
monthly and sometimes once weekly with degenerative changes.

Analysis. The claim for an increased rating for the service-
connected residuals of a left shoulder injury is well grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991), Murphy, Id.;
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). All indicated
development has been completed and, as a result of the RO
procurement of existing medical records and obtaining two VA
examinations, the statutory duty to provide assistance in
developing evidence to support the claim has been satisfied. The
veteran has identified no additional relevant evidence that has not
been obtained.

Disability evaluations are determined by the application of rating
criteria set forth in the VA Schedule for Rating Disabilities (38
C.F.R. Part 4) based on the average impairment of earning capacity.
Separate diagnostic codes identify the various disabilities. 38
U.S.C.A. 1155 (West 1991). In evaluating a disability, the Board
considers the current examination reports in light of the whole
recorded history to ensure that the current rating accurately
reflects the severity of the condition. The Board has a duty to
acknowledge and consider all regulations that are potentially
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The
present appeal arises from the initial rating assigned following
the allowance of service connection, as distinguished from an
appeal from denial of a claim for increase as defined in 38 C.F.R.
3.160(f) (1998). Consequently, the rule from Francisco v. Brown, 7
Vet. App. 55 (1994) (although the entire recorded history must be
considered, 38 C.F.R. 4.2 (1998), the regulations do not give past
medical reports precedence over current findings, and it is the
present level of disability that is of primary concern) does not
apply and separate ratings (known as staged ratings) are
potentially assignable for different periods of time as warranted
by the evidence. Fenderson v. West, 12 Vet. App Vet. App. 119
(1999).

The current 20 percent rating for the left shoulder was assigned
under Codes 5024, the code for tenosynovitis, and 5203, the code
for impairment of the clavicle or scapula. Under Code 5024,
tenosynovitis is rated as degenerative arthritis on the basis of
limitation of motion under the appropriate diagnostic code or
codes. 38 U.S.C.A. 4.71a, Code 5024 (1998). Under Code 5203, a 20
percent rating is the highest rating assignable for impairment of
either a major or minor extremity. A rating higher than 20 percent
is potentially assignable under Code 5201, the code for limitation
of motion of the arm. For the minor extremity, a 30 percent rating
is assignable when motion is limited to a position 25 degrees from
the side of the body. 38 C.F.R. 4.71a, Code 5201 (1998).

Other codes also apply. Under Code 5202, other impairment of the
humerus, a 20 percent rating is assignable for the minor extremity
when there is recurrent dislocation of the humerus at the
scapulohumeral joint with frequent episodes and guarding of all arm
movements. To warrant the next higher rating of 40 percent under
this code, fibrous union of the humerus is required. 38 C.F.R.
4.71a, Code 5202 (1998). A 30 percent rating may be assigned under
Code 5200, the code for ankylosis of the scapulohumeral
articulation. For the minor extremity, a 30 percent rating is
assignable when there is ankylosis at an intermediate position
between favorable and unfavorable. Favorable ankylosis is when
abduction is to 60 degrees and the veteran can reach his mouth and
head. Unfavorable ankylosis is when abduction is limited to a
position 20 degrees from the side of the body. 38 C.F.R. 4.71 a,
Code 5200 (1998).

According to the most recent examination findings -- specifically,
those obtained in March 1997 -- the veteran has degenerative
changes in the arm joint and there is a tendency for the joint to
sublux, though an actual episode of subluxation is not documented
in the record. There is tenderness to palpation over the
acromioclavicular joint. The veteran has limitation of motion of
the left arm and there is tenderness to palpation over the
acromioclavicular joint.

- 12 -

The recurrent episodes of subluxation of the shoulder support the
current 20 percent rating under either Code 5202 or 5203. A 20
percent rating is the highest rating available under Code 5203. To
warrant the next higher rating of 40 percent under Code 5202 for
other impairment of the humerus, a fibrous union or a disability
equivalent to fibrous union is required. The recurrent subluxation
is clearly the most severe manifestation of shoulder disability
shown; additional disability productive of fibrous union or
equivalent to fibrous union is not shown.

The veteran has substantial limitation of motion of the shoulder,
but he is nevertheless able to raise his arm above the shoulder
level. To warrant a 30 percent rating based on limitation of
motion, limitation to a position 25 degrees from the side of the
body would be required. Clearly, this degree of restriction is not
shown; in fact, the veteran does not meet the requirement for even
the lowest compensable rating assignable under that code (20
percent for the minor extremity when restriction is to shoulder
level). In the absence of ankylosis of the shoulder, a 30 percent
rating for the minor extremity under Code 5200 based on ankylosis
of the scapulohumeral articulation is not assignable.

Absence of limitation of motion meeting even the minimal level
required for a compensable rating under the limitation of motion
code also precludes the assignment of a separate rating based on
limitation of function due to pain. See 38 C.F.R. 4.40,4.45;
VAOPGCPREC 23-97 (July 1, 1997); NFAOPGCPREC 9- 98 (August 14,
1998); DeLuca v. Brown, 8 Vet. App 202 (1995).

A preponderance of the evidence of record is therefore against the
assignment of a rating higher than 20 percent for residuals of an
injury to the left shoulder under any of the applicable codes. 38
U.S.C.A. 5107(b) (West 1991 & Supp. 1998). The disability picture
shown by the evidence of record does not more nearly approximate
the criteria for a rating higher than 20 percent under any code. 38
C.F.R. 4.7 (1998).

- 13 -

III. Entitlement to a Compensable Rating for Anal Fistula

Background. Service medical records show that the veteran underwent
surgical repair of an anal fissure at a service department hospital
in July 1964. The veteran filed his original claim for service
connection for residuals of this disorder in May 1994.

The veteran underwent a VA examination in January 1995 in
connection with his claim. He reported that he developed an anal
fissure in service which was operated on and that he had had no
rectal problems since then. Examination of the rectum revealed no
hemorrhoids. The pertinent diagnosis was postoperative anal
fissure.

Analysis. The veteran has potential entitlement to a compensable
rating under several diagnostic codes pertaining to the
disabilities involving the anus or rectum. Code 7335, pertaining to
fistula in ano, provides for a rating for impairment of sphincter
control of the rectum and anus under Code 7332. Under that code a
noncompensable rating is assigned where the pathology is healed or
slight, without leakage. A 10 percent rating is provided when the
impairment consists of "constant slight, or occasional moderate
leakage." A 30 percent rating is assigned for occasional
involuntary bowel movements, necessitating wearing of pad." 38
C.F.R. 4.114, Codes 7332, 7335 (1998). Under Diagnostic Code 7334,
a 10 percent rating may be assigned for prolapse of the rectum
which is "mild with constant slight or occasional moderate
leakage." 38 C.F.R. 4.114 (1998). Under Code 7336 pertaining to
external or internal hemorrhoids, a noncompensable rating is
provided for hemorrhoids which are mild or moderate. A 10 percent
rating may be assigned for hemorrhoids which are "large or
thrombotic, irreducible, with excessive redundant tissue,
evidencing frequent recurrences." 38 C.F.R. 4.114, Code 7336
(1998).

The record documents both an anal fistula in service and the
surgery undertaken to correct it but does not show any residual
symptoms or manifestations resulting from the fistula and surgery.
The veteran indicated at his examination that there had been no
further symptoms. in the absence of current symptoms, there is no
basis for

- 14 -

assigning a compensable rating for residuals of an anal fistula
under any of the applicable codes and a noncompensable rating must
be assigned. See 38 C.F.R. 4.31 (1998). Therefore, a preponderance
of the evidence is against the claim for a compensable rating for
residuals of an anal fistula. 38 U.S.C.A. 5107(b) (West 1991 &
Supp. 1998).

ORDER

Service connection for residuals of a cerebral concussion is
denied.

Service connection for residuals of dysentery is denied.

A rating higher than 20 percent for residuals of a left shoulder
injury is denied.

A compensable rating for residuals of an anal fissure is denied.

G.H. SHUFELT
Member, Board of Veterans' Appeals

15 -

